Exhibit 10.160

 



SUBSCRIPTION AGREEMENT

 

 

VIRAL GENETICS, INC.

2290 Huntington Drive, Suite 100

San Marino,CA 91108

 

 

THE COMMON STOCK OF VIRAL GENETICS, INC., INCLUDING THAT ACQUIRABLE UPON
EXERCISE OF THE WARRANTS, DESCRIBED IN THIS SUBSCRIPTION AGREEMENT (this
"Agreement") HAVE NOT BEEN REGISTERED UNDER THE UNITS ACT OF 1933, AS AMENDED
("Act"), OR QUALIFIED UNDER THE STATE UNITS LAWS OF ANY STATE. THE SECURITIES
ARE BEING SOLD IN RELIANCE ON EXEMPTIONS FROM SUCH REGISTRATION AND
QUALIFICATION REQUIREMENTS. THE SECURITIES AND RIGHTS PURSUANT TO THIS AGREEMENT
CANNOT BE SOLD, TRANSFERRED, ASSIGNED, OR OTHERWISE DISPOSED OF, EXCEPT IN
COMPLIANCE WITH APPLICABLE FEDERAL AND STATE SECURITIES LAWS, INCLUDING
REGULATIONS PROMULGATED UNDER THE ACT.

 

ALL OFFERS AND SALE OF SAID SECURITIES BY NON-U.S. PERSONS PRIOR TO THE
EXPIRATION OF A PERIOD COMMENCING ON THE DATE OF THE CLOSING OF THIS OFFERING
AND ENDING ONE-YEAR THEREAFTER SHALL ONLY BE MADE IN COMPLIANCE WITH THE SAFE
HARBOR CONTAINED IN REGULATIONS, PURSUANT TO THE REGISTRATION PROVISIONS UNDER
THE SECURITIES ACT OF 1933, OR PURSUANT TO AN EXEMPTION FROM REGISTRATION. AND
ALL OFFERS AND SALES AFTER THE EXPIRATION OF THE ONE-YEAR PERIOD SHALL BE MADE
ONLY PURSUANT TO REGISTRATION OR AN EXEMPTION FROM REGISTRATION. ·

 

This Agreement shall constitute the irrevocable offer of the undersigned to
purchase, in the amounts and subject to the terms set forth in this Agreement,
___________(8 MEG Units for the purchase price of $0.0025 per Unit. Each Unit
consists of one (1) share of the Common Stock of Viral Genetics, Inc., a
Delaware corporation (the "Company) ("Shares"), and Two (2) warrant to purchase
Shares in the form attached hereto as Exhibit A (the “Warrants"). On execution
by both parties, this Agreement shall become a bilateral agreement binding on
both the undersigned and the Company. Each pan of this Agreement must be
completed by the undersigned and, by execution below, the undersigned
acknowledges that it understands that the Company is relying on tile accuracy
and completeness hereof in complying with its obligations under applicable Units
laws.

 

On the foregoing, it is hereby agreed as follows:

 

1. SUBSCRIPTION. The undersigned hereby irrevocably subscribes for the purchase
of the Units. The undersigned is tendering to the Company:

 

(a) one signed copy of this Agreement; and

(b) payment in the amount of$20,000.00(the "Purchase Price").

 

2. GENERAL REPRESENTATIONS OF SUBSCRIBER. The undersigned hereby represents and
warrants as follows:

 

(a) The undersigned is over the age of 18 years;

 



1

 

 



(b) The undersigned acknowledges that neither the United States Units and
Exchange Commission nor the Units commission of any state or other federal
agency has made any determination as to the merits of purchasing these Units

 

(c) The undersigned has received and read all of the Company's filings made on
the OTCIQ. News and Disclosure system and available at www. pinksheets.com
(otcmarkets.com) including: the "Quarterly Report" and "Consolidated Financial
Statements" for the nine months ended September 30, 2010; the "Annual Report"
and "Consolidated Financial Statements" for the fiscal year ended December
31,2009 filed on April 15, 2010 and provided along with this agreement; the
"Initial Company Information and Disclosure Statements" for the nine months and
three months ending September 30, 2009 and March 31, 2009, respectively; the
"Articles of Incorporation- Amendment" filed May 15, 2009; and the "Supplemental
Information - Current Reporting Obligations Filing - Merger'' filed April 24,
2009; as well as all prior filings made on the SEC EDGAR system including,
without limitation, the Form 10-KSB, as amended, for the fiscal year ended
December 31, 2006, the Quarterly Report on Form 10-QSB for the quarter ended
September 30.2007, all Current Reports on Form 8-K, all other filings and
disclosures made on the OTCIQ News and Disclosure system and available at
"www.pinksheets.com (otcmarkets.com), all press releases, and other information;
and the undersigned understands the risk of an investment in the Company,
acknowledging that an investment in the Company inherently involves high risks.·

 

(d) The undersigned, either alone or with the assistance of one or more advisers
engaged by it, has such knowledge and experience in business and financial
matters that it or they is capable of evaluating the Company, its business
operations., and the risks and merits of an investment in the Company;

 

(e) The undersigned has been provided with all materials and information
requested by the undersigned or its representatives, including any information
requested to verify any information furnished, and the undersigned has been
provided the opportunity for direct communication between the Company and its
representatives and the undersigned and its representatives regarding the
purchase made hereby, including the opportunity to ask questions of and receive
answers from the Company including with regards to any of the information
described in 2 (c) above;

 

(f) All information which the undersigned has provided to the Company or its
agents or representatives concerning the undersigned's suitability to invest in
the Company is complete, accurate, and correct as of the date of the
undersigned's signature on this Agreement. Such information includes, but is not
limited to, information concerning the undersigned's personal financial affairs,
business position, and the knowledge and experience of the undersigned and the
undersigned’s advisers;

 

(g) The undersigned has no present intention of dividing any of the Units or the
rights under this Agreement with others or of reselling or otherwise disposing
of any portion of the Units, either currently or after the passage of a fixed or
determinable period of time or on the occurrence or nonoccurrence of any
predetermined event or circumstance;

 

(h) The undersigned was at no time solicited by any leaflet, public promotional
meeting, circular, newspaper or magazine article, radio or television
advertisement, or any other form of general advertising or solicitation in
connection with the offer, sale, or purchase of the Units through this
Agreement; and

 

(i) The undersigned has adequate means of providing for its current needs and
possible contingencies and has no need now and anticipates no need in the
foreseeable future, to sell any portion of the Units for which the undersigned
hereby subscribes. The undersigned is able to bear the economic risks of this
investment and, consequently, without limiting the generality of the foregoing,
is able to hold the Units for an indefinite period of time, and has a sufficient
net worth to sustain a loss of the entire investment, in the event such loss
should occur.

 



2

 

 



(j) The undersigned is an Accredited Investor, and has completed the following
Accredited Investor Qualifying Questionnaire:

 

PERSONAL FINANCIAL INFORMATION. The following information pertaining to the
undersigned as a natural person and U.S. Persons within the meaning of
Regulation S is being provided here in lieu of furnishing a personal financial
statement.

 

(a) My individual net worth, or joint net worth with my spouse, excluding any
primary residence, exceeds $1,000,000.

 



/s/ AJ Yes x No o

 



(b) My individual income in 2009 and 2010 exceeded $200,000 in each such year,
and I reasonably expect my individual income will be in excess of$200,000 in
2011.

 





/s/ AJ Yes x No o

 



(c) The joint income of my spouse and I in 2009 and 2010 exceeded $300,000 in
each such year, and l reasonably expect our joint income will be in excess of
$300,000 in 2011.

 





/s/ AJ Yes x No o

 



(d) Considering the foregoing and all other relevant factors in my financial and
personal circumstances, I am able to bear the economic risk of an investment in
the Company.

 







/s/ AJ Yes x No o

 

3. REPRESENTATIONS REGARDING EXEMPTIONS AND RESTRICTIONS ON TRANSFER. The
undersigned represents that the Units are being acquired without a view to, or
for, resale in connection with any distribution of the Units or any interest
therein without registration or other compliance under the Act, and that the
undersigned has no direct or indirect participation in any such undertaking or
in the underwriting of such an undertaking. The undersigned understands that the
Units have not been registered, but are being acquired by reason of a specific
exemption under the Act as well as under certain state statutes for transactions
by an issuer not involving any public offering and that any disposition of the
Units may, under certain circumstances, be inconsistent with this exemption and
may make the undersigned an "underwriter" within the meaning of the Act The
undersigned acknowledges that the Units must be held and may not be sold,
transferred, or otherwise disposed of for value unless they are subsequently
registered under the Act or an exemption from such registration is available.
The Company is under no obligation to register the Units under the Act or under
Section 12 of the Units Exchange Act of 1934, as amended. The certificates
representing the Units will bear a legend restricting transfer, except in
compliance with applicable federal and state Units statutes.

 

4. GENERAL. The undersigned further understands,acknowledges, and agrees that:

 



(a) This Agreement is registered in the name of the undersigned on the books of
the·Company at its principal offices, and no transfer hereof shall be valid and
binding on the Company unless made at such offices by the registered holder or
his attorney-in-fact duly authorized in writing. The Company may deem and treat
the person in whose name this Agreement is registered as the absolute owner
hereof for the purpose of receiving any Units issuable pursuant hereto and for
all other purposes.

 

(b) This Agreement shall be construed in accordance with and governed by the
laws of the state of California.

 

(c) This Agreement constitutes the entire agreement between the parties
respecting the subject matter hereof.

 

(d) Notwithstanding any of the representations, warranties, acknowledgments, or
agreements made herein by the undersigned, the undersigned does not waive any
rights granted to the undersigned under federal and state Units laws.

 

(e) The undersigned will hold title to the Units as follows:

 

_____     Community Property

_____     Joint Tenants,with Right of Survivorship

_____     Tenants in Common

_____     Separate Property

__x__     Other Single Person

                              (Single Person, Trust, Etc., Please Indicate)

 



3

 

 

DATED this 29 day of FEB 2011.

 



Tax Identification Number or Social Security Number   Type or Print Name of
Subscriber(s) in each Form to be Used on Records of the Company            
Address:             Number and Street   Signature /s/ Anthony Freda       City,
State, and Postal Code   Signature of Joint Subscriber, if any             USA  
Date: 2/29/2012 Country    

 

 

 

 

ACCEPTANCE OF SUBSCRIPTION

 

The foregoing is hereby accepted this 29th day of February 2012.

 



  VIRAL GENETICS,INC.       By: /s/ Haig Keledjian   Duly Authorized Officer

 

 

